MCDONALD, J.,
concurring in part and dissenting in part. I agree with the majority that General Statutes § 10-233d (a) (1) is constitutional on its face. I disagree, however, that the application of the statute to the named plaintiff (plaintiff) does not support his expulsion from Thomaston High School.
The defendant board of education found that the plaintiff possessed two ounces of marijuana. The plaintiffs younger brother, also a Thomaston High School student, was with the plaintiff when he was arrested. The Thomaston High School student handbook explicitly provides that the possession of illegal drugs, such as marijuana, is grounds for expulsion.1 The plaintiff *130clearly was warned of the possible consequences of his drug possession. Furthermore, the plaintiff testified at his expulsion hearing that he knew he could be expelled for possession of marijuana. 2
The majority finds that possession of marijuana might not be recognized by students as conduct “seriously disruptive of the educational process.” To the contrary, it can be said that illegal drugs are disrupting America. See Drug-Free Communities Act of 1997, Pub. L. No. 105-20, 111 Stat. 224 (1997) (to be codified at 21 U.S.C. § 1521 et seq.);3 Marijuana Use in America: Hearing *131Before the Subcommittee on Crime of the Committee on the Judiciary, 104th Cong., 2d Sess. (1996).4 It was, therefore, reasonable for the school board to find that the plaintiffs conduct seriously disrupted the educational process. It would also be reasonable to conclude that a student of reasonable intelligence would know, as the plaintiff admits in this case, that he or she might be expelled from school for this type of conduct.
The majority reasons that mere possession of marijuana does not constitute conduct “seriously disruptive *132of the educational process.” In doing so, it fails to recognize the effect of drug use upon a student’s educational life. Conduct closing down the school should not be required. The majority substitutes its judgment for that of the elected school board. We should be mindful that we were not appointed to be “social engineers” and we should leave policy to those elected by the people in a government of and by the people. See Claremont School District v. Governor, 142 N.H. 462, 477-78, 703 A.2d 1353 (1997) (Horton, J., dissenting).
The majority concludes that the plaintiff should not be decorated for his conduct and that “he probably is a thorn in the side of the [school] administration . . . .” What the majority fails to recognize, however, is the need for school administrators to set a rule of zero drug tolerance for students on or off campus in order to educate each student. Unfortunately, this decision serves neither the public interest in education nor students.
Accordingly, I respectfully dissent.

 Page 26 of the Thomaston High School student handbook provides in relevant part: “OUT OF SCHOOL MISCONDUCT
“Students are subject to discipline, up to and including suspension and expulsion for misconduct which is seriously disruptive of the educational *130process and is a violation of a publicized board policy, even if such conduct occurs off school property and during non-school time.
“Examples of off-school conduct that may result in such discipline include but are not limited to . . .
“2. Use, possession or distribution of illegal drugs.”


 The transcript of the school expulsion hearing provides in relevant part:
“George Counter [Superintendent of Schools]: How did you feel that night when the police said is that roach in your tray, there — or whatever happened?
“[The plaintiff]: Scared.
“George Counter: What went through your mind right then?
“[The plaintiff]: Name in the paper; soccer; school.
“George Counter: It’s amazing how much can go through there in one second.
“[The plaintiff]: Oh, yeah.
“George Counter: I have to make a decision tonight. What do you think? What do you think I should do?
“[The plaintiff]: I don’t know. What do you think you should do? How do you think . . .
“[The plaintiff]: These past two weeks, I’ve gone through an awful lot. I’ve been sitting here wondering what’s going to happen to me, you know? It’s not like, I mean, it wasn’t like when it happened I was punished and that was it. I put it behind me. I’ve been sitting here waiting, sweating about it, just wondering what’s going to happen to me. Am I going to be kicked off the soccer team? Am I going to get kicked out of school? That’s all that’s on my mind. That’s all that’s been on my mind up until this night. I mean this could affect my whole future.”


 Among the findings of Congress in enacting the Drug-Free Communities Act of 1997 was that “substance abuse among youth[s] has more than doubled in the 5-year period preceding 1996, with substantial increases in the use of marijuana, inhalants, cocaine, methamphetamine, LSD, and heroin.” Drug-Free Communities Act of 1997, Pub. L. No. 105-20, § 1021, 111 Stat. 224 (to be codified at 21 U.S.C. § 1521 [1]).


 The subcommittee hearing transcript provides in relevant part: “In recent years there have been four significant changes regarding marijuana that should concern all of us. First, users are younger. In 1992 the average age of first-time marijuana users was 14 to 17; today the average age is 13 to 15. What was once rare is becoming commonplace, with 12- and 13-year-olds now regularly entering treatment centers.
“Second, the typical marijuana dose today is significantly larger than in past years, with doses now often laced with other drugs. As a result, from 1993 to 1994, there was a 50-percent increase in the number of marijuana-related emergency room episodes for 12- to 17-year-olds.
“Third, the potency of marijuana has increased substantially in recent years. According to the Drug Enforcement Administration, the THC content in marijuana has doubled in the last decade due to cloning and genetic manipulation.
“And, fourth, the harmful effects of marijuana are now absolutely clear. Extensive studies of marijuana reveal many dangers associated with the drug, including the gateway effect. According to a study [by] Columbia University’s Center on Addiction and Substance Abuse, 12- to 17-year-olds who use marijuana are 85 times more likely to use cocaine than those who abstain from marijuana. The study further reveals that CO percent of adolescents who use marijuana before five age of 15 will later use cocaine, while 43 percent of teenagers who use marijuana by age 18 will later use cocaine. . . .
“America’s younger generation today sees fewer risks and more personal rewards associated with marijuana use. . . . Youth[s] are seeing less risk in drugs for various reasons. Perhaps foremost, among them is that condemning messages about drugs are too often being replaced with encouraging messages.
“Tragically, many of our cultural institutions are no longer allies in stigmatizing drug use. . . .’’Marijuana Use in America: Hearing Before the Subcommittee on Crime of the Committee on the Judiciary, supra, p. 3 (opening statement of Representative Bill McCollum, chairman, subcommittee on crime).